





EXHIBIT 10.79




TENNECO INC. THREE YEAR
LONG TERM PERFORMANCE UNIT AWARD AGREEMENT
(______-______Performance Period)


______________________
Participant


Effective as of ______________, the Participant has been granted a Cash
Incentive Award (the “Award”) under the Tenneco Inc. 2006 Long-Term Incentive
Plan, as the same has been and may be amended from time to time (the “Plan”) in
the form of long term performance units. The Award shall be subject to the
following terms and conditions (sometimes referred to as this “Award Agreement”)
and the terms and conditions of the Plan. Terms used in this Award Agreement are
defined elsewhere in this Award Agreement; provided, however, that capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the Plan.
1.General Terms of the Award. The following terms and conditions apply to the
Award:
Performance Period:
 
January 1, 201__ to December 31, 201__
 
 
 
 
Target Value of Award
 
$ (the “Total Target Value”)
 
 
 
 
Earning of Award:
 
50% based on Relative TSR performance
 
 
30% based on Cumulative EBITDA performance
 
 
20% based on Cumulative FCF performance

Appendix A of this Award Agreement, which is incorporated herein and forms a
part of this Award Agreement, sets forth the manner in which TSR performance,
EBITDA performance and FCF performance are calculated for purposes of this Award
Agreement for the Performance Period.


2.    Earning of Award. The Participant will earn the Award based on
satisfaction of performance targets as determined in accordance with the
following:
(a)
TSR Target Value. For purposes hereof, the Participant’s “TSR Target Value” is
50% of his or her Total Target Value. The extent to which the Participant will
earn his or her TSR Target Value is based on the Company TSR Percentile Ranking
(calculated as described in Appendix A) for the Performance Period based on the
following chart:







--------------------------------------------------------------------------------




Company TSR Percentile Ranking
Percent of TSR Target Value Earned
> 75th
200% (maximum)
50th
100% (target)
40th
50% (threshold)
<40th
0%



(b)
EBITDA Target Value. For purposes hereof, the Participant’s “EBITDA Target
Value” is 30% of his or her Total Target Value. The extent to which the
Participant will earn his or her or her EBITDA Target Value is based on the
Cumulative EBITDA (calculated as described in Appendix A) for the Performance
Period against the Cumulative EBITDA Target established by the Committee for the
Performance Period based on the following chart:

Cumulative EBITDA as Percentage of Cumulative EBITDA Target
Percent of EBITDA Target Value Earned
120%
200% (maximum)
100%
100% (target)
80%
50% (threshold)
<80%
0%



(c)
FCF Target Value. For purposes hereof, the Participant’s “FCF Target Value” is
20% of his or her Total Target Value. The extent to which the Participant will
earn his or her FCF Target Value is based on the achievement by the Company of
Cumulative FCF (calculated as described in Appendix A) for the Performance
Period against the Cumulative FCF Target established by the Committee for the
Performance Period based on the following chart:

Cumulative FCF as Percentage of Cumulative FCF Target
Percent of FCF Target Value Earned
120%
200% (maximum)
100%
100% (target)
80%
50% (threshold)
<80%
0%



(d)
Interpolation. Interpolation shall be used to determine the Percent of TSR
Target Value Earned, the Percent of EBITDA Target Value Earned and/or the
Percent of FCF Target Value Earned, as applicable, in the event the Company TSR
Percentile Ranking, Percent of EBITDA Target Value Earned and/or Percent of FCF
Target Value Earned, as applicable, does not fall directly on one of the ranks
listed in the above applicable charts.

3.    Form and Timing of Payments Under Award.


2

--------------------------------------------------------------------------------




(a)
Except as otherwise specifically provided herein or in any provision in any
written employment agreement between the Company (or any of its Subsidiaries)
and the Participant, the Participant shall have no right with respect to any
payments or other amounts in respect of this Award until such payments or
amounts are actually paid or otherwise delivered to the Participant and if the
Participant’s Termination Date occurs before the date (the “Payment Date”) that
payment or other amounts are actually paid or otherwise delivered to the
Participant, the Participant shall forfeit this Award and shall have no rights
with respect thereto.

(b)
Except as provided in Paragraph 4, the payment or delivery of amounts earned
under this Award Agreement as calculated pursuant to Paragraph 2 or 4 hereof
shall be paid or delivered to the Participant following the end of the
Performance Period and no later than two and one-half months after the end of
the Performance Period. Amounts earned under this Award Agreement as calculated
pursuant to Paragraph 2 or 4 of this Award Agreement shall be paid or delivered
to the Participant in cash; provided, however, that, pursuant to the terms of
the Plan, the Committee may elect to settle the Award in shares of Common Stock
based on the Fair Market Value of shares of Common Stock at the time of payment.

4.    Death, Total Disability and Retirement. Notwithstanding the provisions of
subparagraph 3(a) and except as otherwise specifically provided in any provision
in any written employment agreement between the Company (or any of its
Subsidiaries) and the Participant:
(a)
if the Participant’s Termination Date occurs on or before the end of the
Performance Period:

(i)
as a result of the Participant’s death or Total Disability (as defined below),
the Participant (or, in the event of his or her death, his or her beneficiary)
will be entitled to a payment equal to the product of (i) 100% of the Total
Target Value assigned to the Participant under this Award for the Performance
Period, multiplied by (ii) the Termination Multiplier (as defined below), which
amount shall be paid to the Participant (or his or her beneficiary, if
applicable) within 60 days after the Participant’s Termination Date, or

(ii)
as a result of Retirement (as defined below), the Participant will be entitled
to a payment equal to the product of (i) the payment that he or she would have
earned under this Award Agreement for the Performance Period had the Participant
continued to be employed by the Company and its Subsidiaries through the end of
the Performance Period, multiplied by (ii) the Termination Multiplier, which
amount shall be paid to the Participant at the time specified in Paragraph 3;
and

(b)
if the Participant’s Termination Date occurs after the end of the Performance
Period and prior to the Payment Date for the Performance Period as a result of
the



3

--------------------------------------------------------------------------------




Participant’s death, Total Disability or Retirement, the Participant (or, in the
event of his or her death, his or her beneficiary) will be entitled to a payment
for the Performance Period in the amount that he or she would have been entitled
to receive under the Award had his or her Termination Date not occurred prior to
the Payment Date and payable at the time specified in Paragraph 3.
For purposes hereof, the term (a) “Retirement” means the Participant’s
Termination Date which occurs after the date on which he or she attains age 65
or the date on which the Participant attains age 55 and has completed at least
10 years of service with the Company and its Subsidiaries (and is not a result
of termination by the Company or any of its Subsidiaries for cause), (b) “Total
Disability” means the Participant’s permanent and total disability as determined
under the rules and guidelines established by the Company in order to qualify
for long-term disability coverage under the long-term disability plan of the
Company or one of its Subsidiaries in effect at the time of such determination,
and (c) “Termination Multiplier” means a fraction, the numerator of which is the
number of full months of the Participant’s employment during the Performance
Period prior to his or her Termination Date and the denominator of which is the
number of full months in the Performance Period.
5.    Payment of Fair Market Value in Certain Cases. If the Participant is
entitled to receive payment for the fair market value of this Award pursuant to
Article 6 of the Plan (relating to Change in Control), that fair market value
will be equal to the amount the Participant would have received hereunder as if
(a) his or her service had continued through the end of the Performance Period
and (b) he or she had earned 100% of his or her Total Target Value.
6.    Withholding.  All distributions under the Plan, including any distribution
in respect of this Award, are subject to withholding of all applicable taxes,
and the delivery of any cash or other benefits under the Plan or this Award is
conditioned on satisfaction of the applicable tax withholding obligations.
Except as otherwise provided by the Committee, such withholding obligations may
be satisfied, at the Participant’s election, (a) through cash payment by the
Participant, (b) through the surrender of shares of Common Stock which the
Participant already owns, or (c) through the surrender of shares of Common Stock
to which the Participant is otherwise entitled under the Plan; provided,
however, that (i) the amount withheld in the form of shares of Common Stock
under this Paragraph 6 may not exceed the minimum statutory withholding
obligation (based on the minimum statutory withholding rates for Federal and
state purposes, including, without limitation, payroll taxes) unless otherwise
elected by the Participant, (ii) in no event shall the Participant be permitted
to elect less than the minimum statutory withholding obligation, and (iii) in no
event shall the Participant be permitted to elect to have an amount withheld in
the form of shares of Common Stock pursuant to this Paragraph 6 that exceeds the
maximum individual tax rate for the employee in applicable jurisdictions.
7.    Transferability.  This Award is not transferable except as designated by
the Participant by will or by the laws of descent and distribution or pursuant
to a qualified domestic relations order.


4

--------------------------------------------------------------------------------




8.    Heirs and Successors.  If any benefits deliverable to the Participant
under this Award Agreement have not been delivered at the time of the
Participant’s death, such rights shall be delivered to the Participant’s estate.
9.    Administration.  The authority to administer and interpret this Award
Agreement shall be vested in the Committee, and the Committee shall have all the
powers with respect to this Award Agreement as it has with respect to the Plan. 
Any interpretation of the Award Agreement by the Committee and any decision made
by it with respect to the Award Agreement is final and binding on all persons.
10.    Adjustment of Award.  This Award may be adjusted by the Committee in
accordance with the terms of the Plan to reflect certain corporate transactions
which affect the number, type or value of the Award.
11.    Notices.  Any notice required or permitted under this Award Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Committee
or the Company at the Company’s principal offices, to the Participant at the
Participant’s address as last known by the Company or, in any case, such other
address as one party may designate in writing to the other.
12.    Governing Law.  The validity, construction and effect of this Award
Agreement shall be determined in accordance with the laws of the State of
Illinois and applicable federal law.
13.    Amendments.  The Board may, at any time, amend or terminate the Plan, and
the Committee may amend this Award Agreement, provided that, except as provided
in the Plan, no amendment or termination may, in the absence of written consent
to the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under this Award Agreement prior to the date such
amendment or termination is adopted by the Board or the Committee, as the case
may be.  Without limiting the generality of the foregoing, the Committee may
amend or terminate this Award at any time in its sole discretion to exercise
downward discretion in the amount payable under this Award if the Committee
determines that the payout yielded or that would be yielded by this Award for
the Performance Period does not accurately reflect the Company's performance for
the Performance Period because the payout is too great.
14.    Award Not Contract of Employment.  The Award does not constitute a
contract of employment or continued service, and the grant of the Award will not
give the Participant the right to be retained in the employ or service of the
Company or any Subsidiary, nor any right or claim to any benefit under the Plan
or this Award Agreement, unless such right or claim has specifically accrued
under the terms of the Plan and this Award Agreement. 
15.    Severability.  If a provision of this Award Agreement is held invalid by
a court of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms.  Further, if any provision is held to be
overbroad as written, that provision shall be


5

--------------------------------------------------------------------------------




amended to narrow its application to the extent necessary to make the provision
enforceable according to applicable law and enforced as amended.
16.    Plan Governs/Other Terms.  The Award evidenced by this Award Agreement is
granted pursuant to the Plan, and this Award and this Award Agreement are in all
respects governed by the Plan and subject to all of the terms and provisions
thereof, whether such terms and provisions are incorporated in this Award
Agreement by reference or are expressly cited. Notwithstanding any other
provision of the Plan or this Award Agreement, (a) all Awards are subject to the
Company’s recoupment or clawback policies as applicable and as in effect from
time to time, and (b) if the Committee determines, in its sole discretion, that
the Participant at any time has willfully engaged in any activity that the
Committee determines was or is harmful to the Company or any of its
Subsidiaries, any unpaid portion of the Award shall be forfeited and the
Participant shall have no rights with respect thereto.
17.    Counterparts. This Award Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
18.    Special Section 409A Rules.  It is intended that any amounts payable
under this Award Agreement shall either be exempt from or comply with section
409A of the Code. The provisions of this Award shall be construed and
interpreted in accordance with section 409A of the Code. Notwithstanding any
other provision of this Award Agreement to the contrary, if any payment or
benefit hereunder is subject to section 409A of the Code, and if such payment or
benefit is to be paid or provided on account of the Participant’s termination of
employment (or other separation from service):
(a)
and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Participant’s termination of employment or separation from service; and

(b)
the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.







                            


6

--------------------------------------------------------------------------------




ACCEPTED:
 
 
TENNECO INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Type or Print Legal Name
Date
 
 
 
 
 
 
 
 
 
 
Senior Vice President Global Human Resources
 
 
 
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
Social Security Number or National ID
 
 
 
 
 
 
 
 
 
 
Street Address
 
 
 
 
 
 
 
 
 
 
City/State/Zip/Country
 
 





























7

--------------------------------------------------------------------------------






APPENDIX A


DEFINITIONS AND CALCULATION METHODOLOGIES


Calculation of TSR.


“TSR”
=
Change in Stock Price + Dividends Paid
 
 
Beginning Stock Price

(i)Beginning Stock Price shall mean the average of the Closing Prices for each
of the twenty (20) trading days immediately prior to the first day of the
Performance Period;
(ii)
Ending Stock Price shall mean the average of Closing Prices for each of the last
twenty (20) trading days of the Performance Period;

(iii)
Change in Stock Price shall equal the Ending Stock Price minus the Beginning
Stock Price;

(iv)
Dividends Paid shall mean the total of all dividends paid on one (1) share of
stock during the Performance Period, provided that dividends shall be treated as
though they are reinvested;

(v)
Closing Price shall mean the last reported sale price on the applicable stock
exchange or market of one share of stock for a particular trading day; and

(vi)
In all events, TSR shall be adjusted to give effect to any stock dividends,
stock splits, reverse stock splits and similar transactions.

Calculation of Company TSR Percentile Ranking.
The Company TSR Percentile Ranking is computed by (A) computing the Company’s
TSR for the Performance Period and (b) computing the TSR for the Performance
Period of each company that was in the S&P 500 Index as of the end of the
Performance Period (the “S&P Group”), provided that if a company declares
bankruptcy at any time during the Performance Period, the company will be
removed from the S&P Group, and if a company does not have publicly reported
stock prices for the whole Performance Period, the company will be removed from
the S&P Group. The Company TSR Percentile Ranking is the percentage of TSRs of
the S&P Group calculated that are lower than the Company’s TSR (e.g., if the
Company’s TSR is greater than 75% of the TSRs of the members of the S&P Group,
the Company TSR Percentile Ranking is the 75th percentile).


8

--------------------------------------------------------------------------------




Calculation of Cumulative EBITDA.
(i)
The Company’s Cumulative EBITDA means the sum of the Company’s EBITDA for each
of the three fiscal years included in the Performance Period.

(ii)
EBITDA means the Company’s earnings before interest, taxes, depreciation,
amortization and noncontrolling interests, adjusted for (a) asset write-downs,
(b) litigation or claim judgments or settlements, (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results, (d) accruals for reorganization and restructuring programs,
(e) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year, and (f) acquisitions or divestitures.

Calculation of Cumulative FCF.
(i)
The Company’s Cumulative FCF means the sum of the Company’s FCF for each of the
three fiscal years included in the Performance Period.

(ii)
FCF means divisional cash flow less cash interest payments, net cash tax
payments and distributions to non-controlling interest partners, excluding the
impact of acquisitions and divestitures.









9